Title: From George Washington to John Hancock, 19 April 1776
From: Washington, George
To: Hancock, John



Sir
New York 19th April 1776

I have this moment received a Letter from General Schuyler containing inclosures of a very important nature, Copies of which I imagine are contained in the inclosed Letter to you, & which I thought it my duty immediately to forward by Express, that they may be laid before the honorable Congress and proper measures pursued to prevent the fatal effects which are therein apprehended. For my own part I have done my utmost to forward the four Regiments ordered by Congress, but a variety of incidents have hitherto conspired to prevent their embarkation. The Men had scarcely recovered themselves from the fatigues of their march from Boston, and are quite unprovided with necessaries. The Colonels of the Regiments, though repeatedly called upon for that purpose, had neglected making out the abstracts for their pay. All Obstacles however are now removed, and I hope to begin the embarkation this day—Indeed it would have been best in my opinion, to have sent the Regiments rais’d in this Province and New Jersey upon that Service, had not the peculiar Circumstances under which they were rais’d prevented it, by the terms of their inlistment they are to serve during the War, and at five dollars ⅌ Month, on Condition (as I am inform’d) that they shall not be sent out of those Provinces—Besides, they are very ill provided with Arms, some Companies not having any. It must be a great Burthen upon the Continent to keep such a number of useless men in pay, and yet if they should be dismissed, and an unexpected

Supply of Arms should arrive it may be found very difficult to replace them.
The Officers of the several Corps that have arrived here have been so busily employed in fixing their Men in Quarters that I have not yet been able to procure an exact return of their numbers, some are yet behind; as soon as the whole are collected I shall order the proper returns and transmit them to Congress.
You will please to notice what Colonel Hazzen says of the disposition of the Indians. In my opinion it will be impossible to keep them in a state of Neutrality—they must, and no doubt soon will, take an Active part, either for or against us, and I submit it to the consideration of Congress whether it would not be best immediately to engage them on our side, and to use our utmost endeavours to prevent their minds being poison’d by Ministerial Emmissaries, which will ever be the Case while a King’s Garrison is suffered to remain in their Country. Would it not therefore be advisable to send a sufficient Force from the back Counties of Pennsylvania to take possession of the Garrisons of Niagara and Detroit? This I think might easily be effected, and would answer the most Salutary purposes. The Seneca Indians, who have hitherto appear’d friendly to us, might be usefully employed in this business.
I am in hopes most of the difficulties mentioned in Colo. Hazzen’s Letter will be obviated by the appearance of the respectable Committee of Congress in Canada, and the Forces that have been, and will be sent there. The Security of that Country is of the utmost importance to us, this cannot be done so effectually by conquest as by taking stronghold of the affections and confidence of the Inhabitants. It is to be lamented that any Conduct of the Continental Troops should tend to alienate their Affections from us.
The Honorable Congress will be able to judge from the Papers sent them by General Schuyler, and the information they may receive of the designs of the Enemy, whether it is expedient to send a further reinforcement to Canada. If such should be their determination, I stand ready to execute their Orders, and am with respect Sir Your most obedient humble Servant

Go: Washington



Inclos’d is a return of the four Regiments ordered to Canada, besides which there will be two Rifle Companies a Company of Artificers and two Artillery Men, all under the Command of Brigadier General Thompson.

